Case 17-11213 Doc 794 Filed 01/07/20 Entered 01/07/20 15:25:38 Main Document Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                CASE NO. 17-11213

   FIRST NBC BANK HOLDING COMPANY                                        SECTION “A”

                                  DEBTOR                                 CHAPTER 11

     RESPONSE BY THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
    FIRST NBC BANK HOLDING COMPANY TO L. BLAKE JONES’ MOTION FOR AN
        ORDER FOR RELIEF ROM THE AUTOMATIC STAY, TO THE EXTENT
                 APPLICABLE, WITH AUTHORITIES IN SUPPORT

          NOW INTO COURT, through undersigned counsel, comes the Official Committee of

   Unsecured Creditors of First NBC Holding Company (the “Committee”), who files this Response

   to the motion seeking relief from the automatic stay (“Stay Motion”) [P-788] filed by L. Blake

   Jones (“Jones”).

                                                    1.

          The Committee files this Response to note that it does not agree with some of Jones’

   assertions and legal conclusions made within the Stay Motion. Without limitation, the Committee

   does not agree with Jones’ assertions, inter alia, as to whether the insurance policies made the

   subject of the Stay Motion are or are not property of the estate, as to the applicability or

   inapplicability of the automatic stay, and as to the Debtor’s interest in the proceeds and policies.

                                                    2.

          Notwithstanding the Committee’s disagreement with some of the assertions and legal

   conclusions contained in the Stay Motion, the Committee does not oppose the relief requested in

   the Stay Motion.

                                                    3.
Case 17-11213 Doc 794 Filed 01/07/20 Entered 01/07/20 15:25:38 Main Document Page 2 of 2




          However, the Committee reserves all rights with regard to the merits of such issues, and

   requests that any Order authorizing relief on the Stay Motion be limited to the specific relief

   requested and reserve to the Committee all rights with respect to the merits of any such underlying

   assertions and legal conclusions.


                                                        Respectfully Submitted,

                                                        Jeffrey D. Sternklar (MA BBO No. 549561)
                                                        JEFFREY D. STERNKLAR, LLC
                                                        225 Franklin Street, 26th Floor
                                                        Boston, MA 02110
                                                        Tel: (617) 396-4515
                                                        Fax: (617) 507-6530
                                                        Email: Jeffrey@sternklarlaw.com


                                                        STEWART ROBBINS & BROWN, LLC
                                                        301 Main Street, Suite 1640
                                                        P. O. Box 2348
                                                        Baton Rouge, LA 70821-2348
                                                        (225) 231-9998 Telephone
                                                        (225) 709-9467 Fax

                                                By:     /s/ Paul Douglas Stewart, Jr.
                                                        Paul Douglas Stewart, Jr. (La. #24661)
                                                        dstewart@stewartrobbins.com

                                                        Counsel to the Official Committee of
                                                        Unsecured Creditors
